 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Joey Holloway
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00091 DAD
12                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         SENTENCING; FINDINGS AND
13   v.                                                  ORDER
14   JOEY HOLLOWAY,                                      DATE: April 8, 2019
                                                         TIME: 10:00 a.m.
15                                 Defendants.           JUDGE: Hon. DALE A. DROZD
16

17
                                                 STIPULATION
18
            COMES NOW, Defendant, Joey Holloway, by and through his attorney of record, Monica L.
19
20 Bermudez and The United States of America, by and through its counsel of record hereby stipulate as

21 follows:

22          1.      By previous order, this matter was set for status on March 25, 2019.
23
            2.      By this stipulation, defendants now move to vacate the sentencing and set this matter
24
     for sentencing on April 8, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd, and to exclude
25
     time between the date of this stipulation and April 8, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and
26
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            a.      Counsel for Mr. Holloway is currently engaged in trial in the case of People v. Miguel
 1
     Aldaco BF167017C. Trial is anticipated to last until Friday March 29, 2019 but could go into the
 2

 3 following week. Due to counsel’s current unavailability, a brief continuance is needed in this matter.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to April 8,

11 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

12 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: March 18, 2019

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            JOEY HOLLOWAY
23

24

25 DATED: March 18, 2019
                                            /s/Henry Carbajal
26                                          HENRY CARBAJAL
                                            Assistant United States Attorney
27

28
                                                         2
29

30
 1                                                ORDER
 2

 3          The sentencing hearing currently set for March 25, 2019 is hereby continued to April 8, 2019

 4 at 10:00 a.m. The time period of the date of this order to April 8, 2019, inclusive, is deemed

 5 excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it

 6 results from a continuance granted by the Court at defendants’ request on the basis of the Court’s

 7 finding that the ends of justice served by taking such action outweigh the best interest of the public

 8 and the defendant in a speedy trial.
 9
     IT IS SO ORDERED.
10

11      Dated:    March 19, 2019
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                       3
29

30
